Citation Nr: 1037361	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-17 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 2, 2002 to September 30, 2002, and from June 2004 to 
November 2005, with additional service in the National Guard.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in March 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that his bilateral hearing loss is related 
to noise exposure in service.  The Veteran was afforded VA 
examinations in March 2006 and in August 2007, and the VA 
examiner of the latter examination furnished an opinion, which is  
insufficient to decide the claim. 

The service treatment records shows that left ear hearing loss 
under the VA standard for hearing loss under 38 C.F.R. § 3.385 
was noted on an audiogram in February 1997, prior to the 
Veteran's period of active service, but that the puretone 
thresholds, in decibels, at 3000 and 4000 Hertz were consistently 
and permanently higher at the time of military audiograms 
conducted in February and September 2002 and in July and August 
2004.  A private audiogram in November 2005, just days after his 
discharge from service, shows findings of hearing loss consistent 
with those in service.  Also, service treatment records show that 
in audiograms in July 2004 and August 2004 the Veteran's right 
ear hearing loss initially met the VA standards for hearing loss 
under 38 C.F.R. § 3.385.  A private audiogram in November 2005, 
days after his discharge from service, likewise shows right ear 
hearing loss under VA standards.  

Under the duty to assist, further development is needed  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiology 
examination with an audiogram to determine 
whether it is more likely than not 
(probability greater than 50 percent), at 
least as likely as not (probability of 50 
percent), less likely than not 
(probability less than 50 percent), or an 
opinion is not possible without resort to 
speculation that the current hearing loss 
in each ear is related to the hearing loss 
noted during periods of service from 
January 2, 2002, to September 30, 2002, 
and from June 2004 to November 2005.

In formulating the opinion, the VA 
examiner is asked to address the 
following: 

a).  Did the Veteran have a pre-existing 
left ear hearing loss and, if so, (c) did 
the pre-existing left ear hearing loss 
permanently increase in severity beyond 
the natural progression during service, 
that is, a irreversible worsening of the 
left ear hearing loss beyond the natural 
clinical course and character of the 
condition as contrasted to a temporary 
worsening of symptom, considering accepted 
medical principles pertaining to the 
history, manifestation, clinical course, 
and character of the pre-existing ear 
hearing loss. 





b).  If however after a review of the 
record, an opinion on causation is not 
possible without resort to speculation, 
the examiner is asked to clarify whether 
actual causation cannot be determined 
because there are multiple potential 
causes, when one cause, namely, the in-
service findings, are not more likely than 
any other to cause the Veteran's current 
bilateral hearing loss  and that an 
opinion on causation is beyond what may be 
reasonably concluded based on the evidence 
of record and current medical knowledge. 

The Veteran's file must be made available 
to the VA examiner for review.

2.  After the development requested has 
been completed, adjudicate the claim.  If 
the benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2009).

